Case 4:20-cv-10077-KMM Document 32 Entered on FLSD Docket 06/14/2021 Page 1 of 11




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                    Case No. 4:20-cv-10077-KMM

   SPOTTSWOOD COMPANIES, INC.,

          Plaintiff,
   v.

   ZURICH AMERICAN INSURANCE
   COMPANY,

          Defendant.
                                                   /

                ORDER ON MOTION FOR JUDGMENT ON THE PLEADINGS

          THIS CAUSE came before the Court upon Defendant Zurich American Insurance

   Company’s (“Defendant”) Motion for Judgement on the Pleadings. (“Mot.”) (ECF No. 23).

   Therein, Defendant requests that the Court dismiss the action with prejudice pursuant to Federal

   Rule of Civil Procedure 12(c). Mot. at 1. Plaintiff Spottswood Companies, Inc. (“Plaintiff”) filed

   a response in opposition. (“Resp.”) (ECF No. 28). Defendant filed a reply. (“Reply”) (ECF No.

   29). The Motion is now ripe for review.

   I.     BACKGROUND1

          This case arises from business losses sustained due to the COVID-19 pandemic and related

   measures taken by state and local governments to reduce the spread of the virus.




   1
      The background facts are taken from the Complaint. (“Compl.”) (ECF No. 1). All material
   facts alleged in the Complaint are accepted as true and must be viewed in the light most favorable
   to the non-moving party. Perez v. Wells Fargo N.A., 774 F.3d 1329, 1335 (11th Cir. 2014).
   Additionally, the Court may consider documents attached to a Rule 12(c) motion so long as “the
   documents are (1) central to the [plaintiff’s] claim and (2) their authenticity is not challenged.”
   Ramey v. Interstate Fire & Cas. Co., 32 F. Supp. 3d 1199, 1203 (S.D. Fla. 2013) (citing Day v.
   Taylor, 400 F.3d 1272, 1276 (11th Cir. 2005)).
Case 4:20-cv-10077-KMM Document 32 Entered on FLSD Docket 06/14/2021 Page 2 of 11




          On March 20, 2020, Monroe County issued Executive Order 20-02—which closed the

   county off to tourists and prohibited lodging establishments from taking reservations. Compl. ¶

   13. Then, on March 26, 2020, Broward County issued Emergency Order 20-03 which required

   the closure of all non-essential businesses, including restaurants and bars. Id. ¶ 14. On March 30,

   2020, Florida Governor Ron DeSantis signed Executive Order 20-91, which ordered the closure

   of all non-essential businesses in an effort to stop the spread of COVID-19 (together, the “Public

   Health Orders”). Id. ¶ 15.

          Plaintiff owns and operates numerous hotels, timeshares, restaurants, marinas, and

   commercial properties throughout Monroe County (“Spottswood Properties”). Id. ¶ 6. Thus, the

   aforementioned Public Health Orders had the effect of limiting access to the Spottswood Properties

   and “caused a suspension of business operations[.]” Id. ¶¶ 16–17. Plaintiff alleges that:

          The presence of COVID-19 caused direct physical loss of/or damage to the covered
          properties under the All-Risk Policy by, among other things, damaging the covered
          properties, denying access to the covered properties, preventing customers from
          physically occupying the covered properties, causing the covered properties to be
          physically uninhabitable by customers, causing the function of the covered
          properties to be nearly eliminated or destroyed, and/or causing a suspension of
          business operations on the covered properties[.]

   Id. ¶ 18. In sum, as a result of the “presence of COVID-19,” Plaintiff suffered a suspension of

   business operations, sustained losses of business income, and incurred extra expenses. Id. ¶ 19.

          Plaintiff purchased an insurance policy (“Policy”) (ECF No. 23-2)2 which provided

   coverage for the 2020 calendar year. Compl. ¶ 7. At the outset, the Policy states:




   2
      Although Plaintiff has cited to the Policy at various points throughout the Complaint, no copy
   of the Policy was attached thereto. See generally Compl. The Policy is central to Plaintiff’s claim
   and Plaintiff has offered no dispute as to the validity of the Policy attached to Defendant’s Motion.
   See generally Resp. Thus, the Court will consider applicable provisions of the Policy herein.
   Ramey, 32 F. Supp. 3d at 1203 (citing Day, 400 F.3d at 1276).


                                                        2
Case 4:20-cv-10077-KMM Document 32 Entered on FLSD Docket 06/14/2021 Page 3 of 11




             This Policy Insures against direct physical loss of or damage caused by a Covered
             Cause of Loss to Covered Property, at an Insured Location . . . all subject to terms,
             conditions and exclusions stated in this Policy.

   Policy § 1.01 (emphasis added).3 “Covered Cause of Loss” is defined in the Policy as “[a]ll risks

   of direct physical loss of or damage from any cause unless excluded.” Id. § 7.11. “Covered

   Property,” as relevant in this case, is defined by the Policy as Plaintiff’s “interest in buildings (or

   structures) including new construction, additions, alterations, and repairs that the Insured owns,

   occupies, leases or rents.” Id. § 3.01.01

             The Policy protects Plaintiff from loss of business income due to a suspension of business

   operations under the “Time Element” losses provision. Compl. ¶ 8. The Time Element provision

   states:

             The Company will pay for the actual Time Element loss the Insured sustains, as
             provided in the Time Element Coverages, during the Period of Liability. The Time
             Element loss must result from the necessary Suspension of the Insured’s business
             activities at an Insured Location. The Suspension must be due to direct physical
             loss of or damage to Property (of the type insurable under this Policy other than
             Finished Stock) caused by a Covered Cause of Loss at the Location[.]

   Policy § 4.01.01 (emphasis added). Relatedly, under the “Extra Expense” provision, the Policy

   covers

             [t]he reasonable and necessary Extra Expenses incurred by the Insured, during the
             Period of Liability, to resume and continue as nearly as practicable the Insured's
             normal business activities that otherwise would be necessarily suspended, due to
             direct physical loss of or damage caused by a Covered Cause of Loss to Property
             of the type insurable under this policy at a Location.

   Id. § 4.01.01 (Extra Expense) (emphasis added); Compl. ¶ 8.

             The Policy also provides “Civil or Military Authority Coverage.” Compl. ¶ 9. This

   provision states:



   3
     The Policy uses bolded language for defined terms. See generally Policy. For clarity, this
   emphasis on defined terms has been removed from all quotations of the Policy.
                                                          3
Case 4:20-cv-10077-KMM Document 32 Entered on FLSD Docket 06/14/2021 Page 4 of 11




           The Company will pay for the actual Time Element loss sustained by the Insured,
           as provided by this Policy, resulting from the necessary Suspension of the Insured’s
           business activities at an Insured Location if the Suspension is caused by order of
           civil or military authority that prohibits access to the Location. That order must
           result from a civil authority’s response to direct physical loss of or damage caused
           by a Covered Cause of Loss to property not owned, occupied, leased or rented by
           the Insured or insured under this Policy and located within the distance of the
           Insured’s Location as stated in the Declarations.

   Policy § 5.02.03 (Civil or Military Authority Coverage) (emphasis added). The Civil or Military

   Authority Coverage is a separate and independent basis for coverage from the Time Element

   provision. Compl. ¶ 11.

           The Complaint also alleges that the business losses due to COVID-19 are covered by the

   “Ingress/Egress” and “Contingent Time Element” provisions of the Policy, both of which require

   a “direct physical loss” or “damage” caused by a Covered Cause of Loss to Covered Property.

   Compl. ¶ 26; see also Policy § 5.02.05 (Contingent Time Element) (emphasis added); see also

   Policy § 5.02.15 (Ingress/Egress) (emphasis added).

           On May 5, 2020, Plaintiff sent a Formal Notice of Claim to Defendant, describing the

   losses incurred as a result of COVID-19 as a “direct physical loss.” Id. ¶ 21. Defendant denied

   this claim, contending that no direct physical loss had occurred and, in any event, the claim fell

   within certain exclusions in the Policy. Id. ¶ 22. These losses have continued through the filing

   of this action. Id. ¶ 20.

           Plaintiff filed the Complaint on July 8, 2020, which alleges two separate counts seeking

   declaratory relief. See generally id. First, in Count I, Plaintiff seeks declaratory relief with respect

   to Plaintiff’s rights to coverage under the Policy’s provisions for Time Element Loss, Extra

   Expense, Contingent Time Element, Ingress/Egress, and all-risk coverages. Compl. ¶¶ 26–27.

   Second, in Count II, Plaintiff seeks declaratory relief with respect to Plaintiff’s rights under the

   Policy’s Civil or Military Authority Coverage. Id. ¶¶ 28–31.

                                                          4
Case 4:20-cv-10077-KMM Document 32 Entered on FLSD Docket 06/14/2021 Page 5 of 11




           Plaintiff is a Florida Corporation with its principal place of business in Florida. Compl. ¶

   2. Defendant is a New York Corporation with its principal place of business in Illinois. Id. ¶ 3.

   Plaintiff alleges an amount in controversy exceeding $75,000.00, exclusive of interest, attorneys’

   fees, and costs. Id. ¶ 4. Thus, Defendant has properly invoked the Court’s diversity jurisdiction

   pursuant to 28 U.S.C. § 1332. Venue is proper in the Southern District of Florida, under 28 U.S.C.

   §1391(a), because at least one party resides in the district and a substantial part of the events giving

   rise to Plaintiff’s claim occurred in the district. Id. ¶ 5.

           Now, Defendant moves to dismiss the action, with prejudice, pursuant to Rule 12(c) of the

   Federal Rules of Civil Procedure. See generally Mot.

   II.     LEGAL STANDARD

           Federal Rule of Civil Procedure 12(c) provides that “[a]fter the pleadings are closed—but

   early enough not to delay trial—a party may move for judgment on the pleadings.” Fed. R. Civ.

   P. 12(c). “Judgment on the pleadings is appropriate where there are no material facts in dispute

   and the moving party is entitled to judgment as a matter of law.” Cannon v. City of W. Palm

   Beach, 250 F.3d 1299, 1301 (11th Cir. 2001).

           Generally, a Rule 12(c) motion for judgment on the pleadings is reviewed under the same

   standard as a motion to dismiss. Moraes v. New Horizons of the Treasure Coast, Inc., No.

   12-cv-14155-KMM, 2013 WL 4009438, at *2 (S.D. Fla. Aug. 5, 2013). Thus, to survive a motion

   for judgment on the pleadings, “a complaint must contain sufficient factual matter, accepted as

   true, to state a claim to relief that is plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678

   (2009) (citation and internal quotation marks omitted). This requirement “give[s] the defendant

   fair notice of what the claim is and the grounds upon which it rests.” Bell Atl. Corp. v. Twombly,

   550 U.S. 544, 555 (2007) (internal citation and alteration omitted). Further, all material facts



                                                           5
Case 4:20-cv-10077-KMM Document 32 Entered on FLSD Docket 06/14/2021 Page 6 of 11




   alleged in the non-moving party’s pleading are accepted as true and must be viewed in the light

   most favorable to the non-moving party. Perez, 774 F.3d at 1335. “If a comparison of the

   averments in the competing pleadings reveals a material dispute of fact, judgment on the pleadings

   must be denied.” Id.

          Additionally, a court may consider documents attached to a motion for judgment on the

   pleadings without converting it into one for summary judgment so long as “the documents are (1)

   central to the [plaintiff’s] claim and (2) their authenticity is not challenged.” Ramey, 32 F. Supp.

   3d at 1203 (citing Day, 400 F.3d at 1276).

   III.   DISCUSSION

          Plaintiff has failed to plausibly allege a direct physical loss of or damage to covered

   property. Thus, Plaintiff has failed to meet its initial burden of proving that its losses are covered

   by the Policy. Further, Plaintiff has conceded that it has failed to state a claim with respect to the

   application of the Policy’s Civil or Military Authority Coverage. Resp. at 7. For these reasons, as

   discussed further below, the action is rightly dismissed with prejudice.

          A.      Plaintiff Has Not Plausibly Alleged a Direct Physical Loss of, or Damage to,
                  Covered Property.

          Defendant contends that each relevant provision of the Policy requires some form of “direct

   physical loss of or damage to” Covered Property. Mot. at 9–16. Defendant argues that the alleged

   losses suffered due to COVID-19 do not satisfy that requirement. Id. For this reason, Defendant

   argues that Plaintiff has failed its burden to allege facts proving that their claim is covered by the

   Policy. Id. Plaintiff concedes that the language requiring some form of “‘direct physical loss or

   damage’ is found in each of the coverages with which the instant case is concerned.” Resp. at 4.




                                                         6
Case 4:20-cv-10077-KMM Document 32 Entered on FLSD Docket 06/14/2021 Page 7 of 11




   Yet, Plaintiff argues that because the Complaint alleges that COVID-19 “damage[ed] the covered

   properties,” dismissal under Rule 12(c) would be inappropriate. Resp. at 6.4

           “Florida law places on the insured the burden of proving that a claim against it is covered

   by the insurance policy.” LaFarge Corp. v. Travelers Indem. Co., 118 F.3d 1511, 1516 (11th Cir.

   1997) (citing Hudson Insurance Co. v. Double D Management Co., Inc., 768 F. Supp. 1542 (M.D.

   Fla. 1991)). “The burden of proving an exclusion to coverage is, however, on the insurer.” Id.5

           Here, it is Plaintiff’s burden to prove that the alleged business losses due to COVID-19 are

   covered under the Policy. Id. For the reasons discussed below, Plaintiff has failed to plausibly

   allege facts in satisfaction of that burden.

           The first section of the Policy states as follows, “[t]his Policy Insures against direct

   physical loss of or damage caused by a Covered Cause of Loss to Covered Property, at an Insured

   Location . . . all subject to terms, conditions and exclusions stated in this Policy.” Policy § 1.01

   (emphasis added). “Covered loss” is defined in the Policy as “[a]ll risks of direct physical loss of

   or damage from any cause unless excluded.” Id. § 7.11. Further, as conceded by Plaintiff, each

   provision pointed to as potentially provided coverage for the alleged losses includes the

   requirement of “direct physical loss of or damage” to Covered Property. Resp. at 4; see also Policy




   4
     Plaintiff’s assertion that Defendant may not challenge the sufficiency of the Complaint at this
   juncture under Rule 12(c) because Defendant did not raise a Rule 12(b)(6) challenge to the
   Complaint is nonsensical. Resp. at 6. As noted by Defendant, under Federal of Civil Procedure
   12(h), the defense of failure to state a claim is not waived for failure to bring a Rule 12(b)(6)
   motion and may be properly pursued under Rule 12(c). Fed. R. Civ. P. 12(h); Reply at 2.
   Moreover, Plaintiff has not even requested to amend the Complaint, despite its apparent concern
   with the procedural posture of the instant Motion. See generally Resp. Thus, the Court will
   consider the instant Motion under the aforementioned standards governing motions under Rule
   12(c).
   5
      It is undisputed that Florida law governs the Policy. See generally Mot.; see also generally
   Resp.
                                                        7
Case 4:20-cv-10077-KMM Document 32 Entered on FLSD Docket 06/14/2021 Page 8 of 11




   §§ 4.01.01 (Time Element), 4.02.03 (Extra Expense), 5.02.03 (Civil or Military Authority

   Coverage), 5.02.05 (Contingent Time Element), 5.02.05 (Ingress/Egress).

          Accordingly, the meaning of “direct physical loss of or damage” is critical to the analysis

   of the Motion. In Mama Jo’s Inc. v. Sparta Ins. Co., the Eleventh Circuit recently stated that

          Florida’s District Court of Appeals for the Third District has addressed the
          definition of “direct physical loss”: “A ‘loss’ is the diminution of value of
          something[]. Loss, Black’s Law Dictionary (10th ed. 2014). ‘Direct’ and
          ‘physical’ modify loss and impose the requirement that the damage be actual.”

   823 F. App’x 868, 879 (11th Cir. 2020), cert. denied, No. 20-998, 2021 WL 1163753 (U.S. Mar.

   29, 2021) (quoting Homeowners Choice Prop. & Cas. v. Maspons, 211 So. 3d 1067, 1069 (Fla.

   Dist. Ct. App. 2017)). Because “‘direct physical’ modifies both ‘loss’ and ‘damage,’ . . . any

   ‘interruption in business must be caused by some physical problem with the covered property’” to

   be a covered loss. Malaube, LLC v. Greenwich Ins. Co., No. 20-cv-22615-Civ, 2020 WL 5051581,

   at *7 (S.D. Fla. Aug. 26, 2020).

          As the Court noted in a similar case, Island Hotel Properties, Inc. v. Fireman’s Fund Ins.

   Co., “[w]hile the interplay between the COVID-19 pandemic and insurance claims may have been

   uncharted territory when Defendant filed the Motion, courts—including this Court—have now had

   ample opportunity to sketch the confines of allegations like these” No. 4:20-cv-10056-KMM,

   2021 WL 117898 (S.D. Fla. Jan. 11, 2021) (slip op.). Indeed, it remains the case that federal

   district courts in Florida and throughout the Eleventh Circuit have held, uniformly, that losses

   arising from the “presence” of COVID-19, and related Public Health Orders in response to the

   pandemic which limit access to properties, are not a “direct and physical loss.” See id. at *3.6


   6
      See Sun Cuisine, LLC v. Certain Underwriters at Lloyd’s London, No. 20-cv-21827, 2020 WL
   7699672, at *4 (S.D. Fla. Dec. 28, 2020) (slip. op.) (“Plaintiff’s allegations provide the Court no
   reason to deviate from the prevailing consensus in this Circuit and others regarding business
   interruption claims arising from the COVID-19 pandemic” that such claims “do not plausibly show
   direct physical loss or damage” to property); see also Timber Pines Plaza, LLC v. Kinsale Ins. Co.,
                                                        8
Case 4:20-cv-10077-KMM Document 32 Entered on FLSD Docket 06/14/2021 Page 9 of 11




          Plaintiff has offered no facts upon which this Court finds it would be warranted to deviate

   from the broad consensus that has developed on the issue presented in this case. Thus, Plaintiff

   has failed to meet its burden to demonstrate that alleged losses arising from the COVID-19

   pandemic satisfy the requirement of “direct physical loss of or damage” to Covered

   Property—which, as Plaintiff concedes, is included in every relevant provision of the Policy.

   LaFarge Corp, 118 F.3d at 1516. Plaintiff’s conclusory assertion that COVID-19 “damage[ed]

   the covered properties” does not remedy the absence of any alleged facts within the Complaint

   amounting to “direct physical loss of or damage” to any of the Spottswood Properties.7 Therefore,

   Plaintiff has failed to plausibly allege facts stating a claim upon which relief can be granted under

   Count I of the Complaint. See Twombly, 550 U.S. at 555; see also Iqbal, 556 U.S. at 678.

   Moreover, Plaintiff has not pointed to any dispute of material fact that would render a judgment

   on the pleadings pursuant to Rule 12(c) improper. Cannon, 250 F.3d at 1301; see generally Resp.

   For these reasons, Defendant’s Motion as it pertains to Count I of the Complaint is GRANTED.




   2016 WL 8943313, at *2 (M.D. Fla. Feb. 4, 2016) (it is not sufficient to plead that the Plaintiff has
   suffered damages in the form of “direct physical damage to its property”); Infinity Exhibits, Inc. v.
   Certain Underwriters at Lloyd’s London Known as Syndicate PEM 4000, 489 F. Supp. 3d 1303,
   1308 (M.D. Fla. 2020) (same); Emerald Coast Restaurants, Inc. v. Aspen Specialty Ins. Co., No.
   20-cv-5898, 2020 WL 7889061, at *2 (N.D. Fla. Dec. 18, 2020) (slip op.) (same); Raymond H.
   Nahmad DDS PA v. Hartford Cas. Ins. Co., No. 1:20-cv-22833, 2020 WL 6392841, at *5–10 (S.D.
   Fla. Nov. 2, 2020) (same); Carrot Love, LLC v. Aspen Spec. Ins. Co., No. 20-cv-23586, 2021 WL
   124416 (S.D. Fla. Jan. 12, 2021) (same).
   7
       In its Response, Plaintiff attempts to inject a new theory of liability, under the Policy’s
   Decontamination Costs coverage, which was not included in the Complaint. Resp. at 8 (citing
   Policy § 5.02.07 (Decontamination Costs)). Even if this theory was included in the Complaint, it
   still requires the “direct physical loss or damage caused by a Covered Cause of Loss to Covered
   Property”—which has not been plausibly alleged in the Complaint. Policy § 5.02.07. Thus, this
   theory of liability fails for the same reasons.
                                                        9
Case 4:20-cv-10077-KMM Document 32 Entered on FLSD Docket 06/14/2021 Page 10 of 11




          B.      Plaintiff Has Not Plausibly Alleged Facts Giving Rise to Civil or Military
                  Authority Coverage under the Policy.

          Defendant argues that the Policy’s Civil or Military Authority Coverage is not triggered by

   the alleged losses because the Complaint has failed to allege a qualifying physical loss of or

   damage to qualifying nearby properties. Mot. at 14. In response, Plaintiff states that “[i]n candor,

   Spottswood’s Complaint [sic] does not contain such an allegation and therefore Spottswood agrees

   that Count II [sic] does not state a claim for relief.” Resp. at 7.

          The various Public Health Orders highlighted in the Complaint were in response to

   COVID-19 and do not involve a physical loss or damage of any sort. See generally Compl. ¶¶

   12–16. Further, the Complaint does not allege a qualifying loss to a nearby property, which is

   necessary under the Civil or Military Authority Coverage provision. See generally Compl. Thus,

   as conceded by Plaintiff, Count II of the Complaint does not state a claim for relief upon which

   relief can be granted. Resp. at 7; see also Twombly, 550 U.S. at 555; Iqbal, 556 U.S. at 678.

   Consequently, Defendant’s Motion as it pertains to Count II of the Complaint is GRANTED.8

          C.      This Action Is Properly Dismissed with Prejudice.

          Defendant contends that this action should be dismissed with prejudice and without leave

   to amend because any amendment to the Complaint would be futile. Mot. at 18. Plaintiff has not

   offered any response to Defendant’s request for dismissal with prejudice. See generally Resp.



   8
      Defendant argues that even if Plaintiff did meet its burden of proving that a claim is covered by
   the insurance policy, the Complaint should still be dismissed under Rule 12(c) because the alleged
   business losses fall within the Policy’s “Contamination Exclusion.” Resp. at 16 (citing Policy §
   3.03.01.01 (excluding contamination arising from viruses from coverage under the Policy,
   amongst other things)). However, Plaintiff, as the insured, has not met its initial “burden of
   proving that a claim against it is covered by the insurance policy.” LaFarge, 118 F.3d at 1516.
   Thus, the Court need not consider Defendant’s arguments, which have been rendered non-
   dispositive by the Court’s findings above, because the burden to demonstrate an applicable
   exclusion under the Policy has not shifted to Defendant. See id.


                                                         10
Case 4:20-cv-10077-KMM Document 32 Entered on FLSD Docket 06/14/2021 Page 11 of 11




   However, Plaintiff does note that Defendant “never brought to Spottswood’s attention any alleged

   deficiencies in its allegations which might have been cured by an amended complaint.” Id. at 2.

   Plaintiff has made no request to amend the Complaint, or otherwise explain how the Complaint

   could be amended to state a claim upon which relief can be granted. See generally id.

          A district court “may properly deny leave to amend the complaint under Rule 15(a) when

   such amendment would be futile.” Hall v. United Ins. Co. of Am., 367 F.3d 1255, 1263 (11th Cir.

   2004) (citing Foman v. Davis, 371 U.S. 178, 182 (1962)).

          Here, simply put, there is no way to plausibly allege the physical manifestation of economic

   headwinds caused by the COVID-19 pandemic. Thus, the Court finds that any amendment to the

   Complaint would be futile and dismissal of this action with prejudice is appropriate.

   IV.    CONCLUSION

          UPON CONSIDERATION of the Motion, the pertinent portions of the record, and being

   otherwise fully advised in the premises, it is hereby ORDERED AND ADJUDGED that

   Defendant’s Motion for Judgement on the Pleadings (ECF No. 23) is GRANTED. Accordingly,

   the above-captioned case is DISMISSED WITH PREJUDICE.                    The Clerk of Court is

   INSTRUCTED to CLOSE this case. All pending motions, if any, are DENIED AS MOOT.

                                                               10th day of June, 2021.
          DONE AND ORDERED in Chambers at Miami, Florida, this ____




                                                    K. MICHAEL MOORE
                                                    CHIEF UNITED STATES DISTRICT JUDGE


   c: All counsel of record




                                                      11
